Delaware Pooled® Trust The Core Focus Fixed Income Portfolio The Core Plus Fixed Income Portfolio The Emerging Markets Portfolio The Emerging Markets Portfolio II The Focus Smid-Cap Growth Equity Portfolio The Global Fixed Income Portfolio The Global Real Estate Securities Portfolio The High-Yield Bond Portfolio The International Equity Portfolio The International Fixed Income Portfolio The Labor Select International Equity Portfolio The Large-Cap Growth Equity Portfolio The Large-Cap Value Equity Portfolio The Real Estate Investment Trust Portfolio II The Select 20 Portfolio (collectively, the "Portfolios") Supplement to the Portfolios' Prospectuses dated March 1, 2011 The following replaces information included in the Portfolios’ prospectuses in connection with changes to the sub-transfer agency services provided to the Portfolios.These changes will be effective on July 18, 2011. Changes to wiring instructions for purchases of Portfolio shares The following replaces the third bullet point in the section entitled “How to Purchase Shares by Federal Funds Wire” in the Portfolios’ prospectuses: · Third, instruct your bank to wire the specified purchase amount of Federal Funds to The Bank of New York Mellon, ABA #011001234, bank account #000073-6910. The funds should be sent to the attention of Delaware Pooled Trust (be sure to have your bank include the name of the Portfolio(s) selected, the account number assigned to you, and your account name). Federal Funds purchase orders will be accepted only on a day on which the Trust, the NYSE, Bank of New York Mellon, and the Trust’s custodians are open for business. Investments in a Portfolio are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of any Portfolio, the repayment of capital from any Portfolio, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated July 18, 2011.
